Citation Nr: 0725016	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-38 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for asbestosis, chronic 
obstructive pulmonary disease (COPD) and emphysema.

2.  Entitlement to a rating in excess of 10 percent for tinea 
pedis (to be subject to appellate review upon perfection of 
the veteran's appeal of this issue).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to July 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the issues on appeal.

The veteran testified before the undersigned at a hearing at 
the RO in June 2007.  At the hearing, he made a motion for 
his case to be advanced on the Board's docket, which was 
granted in July 2007.  He also submitted additional evidence 
with a waiver of initial RO review of that evidence.  See 
Thurber v. Brown, 5 Vet. App. 119 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran filed his claim in September 2002 and contends 
that service connection should be granted for asbestosis, 
COPD, and emphysema due to cigarette smoking beginning in 
service or asbestos exposure in service.  For claims received 
by VA after June 9, 1998, a disability may not be considered 
service connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco in 
service, unless the disability can be service connected on 
some basis other than the veteran's use of tobacco in 
service, or unless the disability became manifest during 
service.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. 
§ 3.300 (2006).  Therefore, the Board will focus on the 
veteran's contention that he was exposed to asbestos in 
service.  

The Board notes that the veteran was apparently involved in 
asbestos litigation, as evidenced by a December 1999 letter 
about the veteran from S.D., M.D., to an attorney, which 
indicates that the veteran had asbestos exposure from 
products used in his family's construction business and from 
his employment at Con Edison.  No history of asbestos 
exposure in service was noted.  A "B reading" disclosed 
evidence of asbestos-related changes.  Dr. D. concluded that 
the veteran had pulmonary and pleural asbestosis to a 
reasonable degree of medical certainty. 

In December 2004, the VA requested that the Navy furnish 
records of exposure to asbestos in service or in jobs 
therein.  The records received document that the veteran 
embarked to duty in construction battalions and to duty 
outside the United States but do not document what ship(s) he 
was on.  Apparently, for this reason, the RO did not request 
a ship-specific search for asbestos.  The veteran, at his 
hearing, could not recall the name of any ship on which he 
served.  He did testify that he received shipboard treatment 
for breathing difficulties, but again, he could not recall 
the name of the ship on which this occurred.  The veteran 
testified additionally that in Okinawa, he lived in a 
structure constructed of asbestos and tarpaper.  (Transcript 
of hearing at pages 9-10).  It also appears from a close 
reading of the transcript that the veteran believes that the 
kitchen in which he served as a cook in Okinawa had asbestos-
covered pipes.  (Transcript at pages 4, 12-13).  It appears 
from the veteran's service records that he did serve in the 
Asian Pacific Theatre in World War II.  As such, the Board 
will request that additional efforts be made to corroborate 
the veteran's contentions of asbestos exposure in service.  
38 U.S.C.A. § 5103A (West 2002).

An October 2006 rating decision continued a 10 percent rating 
for tinea pedis.  The veteran disagreed by a notice of 
disagreement signed by his current representative and 
apparently faxed to the RO in December 2006.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  The RO should develop this 
issue for appellate review by the issuance of a statement of 
the case. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the veteran 
identify all sources (VA and non-VA) of 
medical treatment for the claimed lung 
disorders.  Then, the RO should seek to 
obtain copies of all previously unobtained 
relevant treatment records.  With respect 
to the doctors who have treated or 
diagnosed the veteran with asbestosis, the 
RO should request that those doctors 
provide copies of all evidence used in 
diagnosing any asbestosis, including 
laboratory tests, tissue samples, and X-
ray films.   

2.  The veteran should be asked to provide 
relevant releases of information for all 
documentation, legal or medical, regarding 
any asbestos litigation in which he has 
ever been involved.  The veteran should 
also be asked to provide copies of any 
such information that is in his 
possession.

3.  The RO should request the service 
department, the National Personnel Records 
Center, or any other appropriate 
organization having access to historical 
information regarding asbestos exposure on 
naval vessels or in the Asian Pacific 
Theatre in World War II to provide any 
relevant evidence or information as to 
whether the appellant may have been 
exposed to asbestos while on active duty 
from May 1945 to July 1946 while aboard 
naval vessels or in his duties on land.  
The RO should provide the organization 
information on the veteran's units, as 
delineated in his Notice of Separation 
from U.S. Naval Service and his personnel 
records.  Any records obtained should be 
associated with the claims folder.  The RO 
should ask the organization whether the 
veteran was as likely as not (50% or 
higher degree of probability) exposed to 
asbestos during his service.  If no such 
records are available, this should be so 
reported in the record.   

4.  If the results of item 3. above 
indicate that the veteran was at least as 
likely as not to have been exposed to 
asbestos in service, then the veteran 
should be scheduled for a VA respiratory 
examination to ascertain whether he 
currently suffers from asbestos-related 
respiratory disability related to his 
service.  It is imperative that the claims 
file be made available to the examiner for 
review of pertinent parts therein and that 
the examiner be advised that the veteran 
was at least as likely as not to have been 
exposed to asbestos in service.  Special 
tests, including x-rays and pulmonary 
function tests, deemed medically 
advisable, should be accomplished.  All 
current chronic respiratory disorders 
should be clearly reported. 

As to each current chronic respiratory 
disorder diagnosed, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such disorder 
is causally related to service, to include 
any asbestos exposure during service, but 
to exclude tobacco use at any time, and to 
exclude post-service asbestos exposure.  

5.  Inasmuch as the veteran has initiated 
an appeal on the issue of entitlement to a 
rating in excess of 10 percent for tinea 
pedis, the RO should take any appropriate 
additional development action, and provide 
the appellant and his representative a 
statement of the case and the appropriate 
time to respond thereto.  If the appeal is 
perfected, then this issue should be 
certified for appellate review.

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should reflect 
consideration of all evidence received 
since the July 2006 SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

